Citation Nr: 1743823	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  05-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left knee disability prior to November 17, 2014, and in excess of 30 percent from January 1, 2016 (excluding two periods of temporary total ratings due to convalescence).

2. Entitlement to an initial compensable rating for a left knee scar.

3. Entitlement to service connection for residuals of a hysterectomy, claimed as a chronic uterine fibroids and cysts (uterine condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1992 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to service connection for a uterine condition; granted entitlement to service connection for a left knee scar, and assigned a noncompensable initial rating; and denied a rating in excess of 10 percent for a left knee disability.  Jurisdiction now lies with the VA RO in Montgomery, Alabama.

Per the Veteran's request, a Travel Board hearing before a Veterans Law Judge was scheduled for February 2009, but she did not report to the hearing.  Because she has not provided any reason for such failure to report and has not submitted a request for postponement, the Board deems her hearing request withdrawn.  See 38 C.F.R. §§ 20.703, 20.704.

This matter was remanded by the Board for further development in September 2009 and April 2015.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

In April 2015, the RO granted service connection for a left knee total arthroplasty, and assigned a 100 percent disability rating under Diagnostic Code (DC) 5055, effective November 17, 2014, and a 30 percent rating from January 1, 2016.  The left knee disability had previously been assigned a 10 percent rating under DC 5257.   Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was granted temporary total disability ratings for the left knee disability during the following periods: December 28, 2011, to July 1, 2012, and November 17, 2014, to January 1, 2016.  As such, the Board will not consider whether an increased rating for a left knee disability is warranted for these periods.

In July 2015, the RO granted service connection for a surgical scar of the left lower extremity, and assigned a noncompensable rating under DC 7805, effective March 25, 2015.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board recharacterized this claim as reflected on the title page.

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. Here however, the record indicates that she has been gainfully employed for the entire period on appeal.  Although the Veteran reported having some issues at work related to her left knee disability, these issues did not result in unemployment.  Importantly, the Veteran does not assert the inability to maintain her current job due to a service-connected disability.  The Board therefore finds that Rice is inapplicable, and a TDIU request has not been inferred.


FINDINGS OF FACT

1. The Veteran's left knee scar has been manifested by competent and credible reports of pain.

2. From September 30, 2011, to December 28, 2011, the Veteran's left knee meniscus tear was characterized by locking, pain, and effusion.  She underwent a partial meniscectomy on December 28, 2011,

3. Prior to November 17, 2014, the Veteran's left knee disability resulted in flexion of greater than 60 degrees, painful motion, and moderate functional impairment, with symptoms of swelling, stiffness, difficulty driving, difficulty climbing stairs, difficulty crossing her legs, difficulty dressing when it required bending her knee, difficulty sitting down in and standing up from low seats, and difficulty sitting, standing, and walking for prolonged periods.

4. From January 1, 2016, the Veteran's left knee disability, status- post knee replacement, has not resulted in chronic residuals consisting of severe painful motion or weakness, and there is no evidence of extension limited to 30 degrees, left knee ankylosis, impairment of the tibia and fibula, lateral instability or subluxation, or genu recurvatum. 

5. The evidence is in equipoise at whether the Veteran's current residuals of a hysterectomy are etiologically related to gynecologic conditions incurred during serivce.  


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but no higher, for a painful left knee scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2016).

2. Prior to November 11, 2014, the criteria for a 20 percent rating for limitation of flexion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2016).

3. From September 30, 2011, to December 28, 2011, the criteria for a separate 20 percent rating, but no higher, for a left knee meniscus tear has been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2016).

4. From January 1, 2016, the criteria for a rating in excess of 30 percent for a left knee disability, status post knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5055 (2016).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of a hysterectomy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claims - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Increased Initial Rating for a Left Knee Scar - Analysis

The Veteran is in receipt of a noncompensable initial rating for a surgical scar of the left knee under 38 C.F.R. § 4.118, DC 7805.  She contends that a higher rating is warranted.  

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805.

DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the left knee scar is not located on the head, face, or neck.  38 C.F.R. § 4.118. 

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under DC 7801 provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  10 percent is the only rating assignable under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.
The Board finds that, for the entire initial rating period, the left knee scar has been manifested by pain.  A November 2015 VA treatment record indicates that the Veteran's left knee scar was sensitive to touch.  Although a February 2017 VA examiner stated that the Veteran's surgical incision had healed and was non-tender, he noted earlier in the examination report that the Veteran's left knee scar was tender to touch.  The Veteran is competent to report pain in her left knee scar, and the Board has no reason to doubt the credibility of her assertion.   Resolving any doubt in her favor, the Board finds the weight of the evidence indicates that the left knee scar has been manifested by pain for the entire initial rating period.  Therefore, the criteria for separate initial rating of 10 percent, but no higher, under DC 7804 for a painful scar for the entire rating period is warranted.  38 C.F.R. §§ 4.3, 4.7. 

However, the Board further finds that a higher rating in excess of 10 percent for the left knee scar is not warranted for any part of the initial rating period.  The February 2017 VA examination report indicates that the scar is not more than six square inches in area or unstable; therefore, a compensable rating is also not warranted under DCs 7801 and 7802.  Finally, the evidence of record does not indicate the scar is productive of limitation of function; therefore, a compensable rating is not warranted under DC 7805.

In summary, the Board finds that the probative evidence supports the assignment of 10 percent rating, but no higher, for the painful left knee scar.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





Increased Rating Claim for a Left Knee Disability 
Prior to November 17, 2014- Analysis

The Veteran is in receipt of a 10 percent rating for a left knee disability prior to December 28, 2011, a temporary total rating for treatment necessitating convalescence from December 28, 2011, to February 29, 2012, and a 10 percent rating from July 1, 2012, to November 17, 2014.   She contends that a higher rating is warranted.

Prior to November 17, 2014, the Veteran's left knee disability was rated under 38 C.F.R. § 4.71a, DC 5260-5010, applicable to limitation of flexion of the leg and arthritis due to trauma

DC 5010 for arthritis, due to trauma, substantiated by x-ray findings, is rated under DC 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is no compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Knee disabilities can be rated under DCs 5256, 5257, 5258, 5258, 5260, 5261, 5262, and 5263.  

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.  DC 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent disability under DC 5262 is warranted when there is malunion of the tibia and fibula, with slight knee or ankle disability.  A 20 percent disability rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability is warranted under DC 5262 when there is malunion with marked knee or ankle disability.  The maximum schedular disability rating available under DC 5262 is a 40 percent disability, which is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.

Turning to the relevant evidence, the Veteran was afforded a VA knee examination in May 2005.  She reported symptoms of pain when she walked, severe stiffness when sitting for prolonged periods, buckling of the knee, and popping of the knee.  There was painful motion of the knee and weakness.  The knee was painful to touch, painful when walking, and stairs were "unbearable."  She could not drive a stick shift car, could not climb stairs, and could not sit, stand, or walk for prolonged periods.  She missed work approximately five times per month.  On examination, the Veteran's left leg was a centimeter shorter than her right leg.  Her feet showed signs of abnormal weight bearing, including callosities located at the medial aspect of the left big toe more than the right big toe, without tenderness.  She required the use of a knee brace and cane for ambulation because of pain with prolonged walking.  Her gait was within normal limits.  The left knee had 120 degrees of flexion, and zero degrees of extension, without pain.  The left knee was additionally limited by weakness and pain after repetitive use, and the pain had a major functional impact.  She could not wear high heels and could not exercise.

A June 2006 VA treatment note indicated that the Veteran had zero to 130 degrees of motion in the left knee and no gross instability.  There was no effusion.  The posterior drawer, anterior drawer, and Mcmurray's tests were all negative.  There was some crepitus in the lateral compartment with motion.  

In April 2009, the Veteran stated that the pain in both knees had increased tremendously, with walking, as well as with daily activities, such as getting in and out of the shower and bathtub, dressing, and standing up after sitting.  Her left knee "buckled."  She stated that she was unable to complete strengthening exercises during physical rehabilitation due to the pain in her knee upon impact.  She was given a handicap parking pass to help limit the distances she had to walk.  She stated that her inability to perform routine activities had contributed to her weight gain, as she was unable to exercise without severe swelling in her knees.  She used heating pads and medications in order to function during the day and sleep at night.  She stated that when doing sedentary work, her knees would stiffen and lock up, as often as four or five times per day.  She stated that at times she had missed work due to her knee pain.  She fell down steps the prior year when her left knee buckled.  She went to great lengths to avoid stairs after this fall, including moving to an apartment without steps.  

In September 2009, the Veteran's co-worker, I.A., stated that on one occasion the Veteran complained that her knees were hurting so bad that she could barely perform her job.  She was visibly hurt and limping when she walked.  Their work duties included walking back and forth, as well as standing and sitting for extended periods, and this proved to be too much for her at the time.  The Veteran had also had to ask for special accommodations at work due to her left knee disability.  I.A. stated that the Veteran's knee disability impaired her job performance and affected her opportunities for promotion.  

The Veteran was afforded a VA examination of the knee in October 2009.  Leg length was the same. bilaterally.  There was no evidence of uneven wear of the Veteran's shoes.  Her gait and posture were within normal limits.  

The Veteran was afforded a VA examination in September 2010.  She reported having symptoms of crepitus, swelling, clicking, and locking.  She had difficulty bending and pain when bending her knee.  She was unable to cross her legs.  The Veteran reported that at work she had such severe pain when bending that she tried not to bend at the knees.  She had missed work due to her knee disabilities many times, and one time took off work for a period of three days.  She wore a knee brace to walk on the treadmill.  She did not wear stockings because she had to bend her knee to put them on.  She did not wear boots that have a zipper because she would have to bend down to put them on.  She avoided stairs.  Extension was one degree and flexion was 75 degrees, with pain throughout motion.  There was no fatigue weakness, lack of endurance, or in-coordination with repetitive testing.  There was an additional loss of three degrees of motion due to pain with repetitive motion.  Knee ligaments were stable in the mediolateral and anteroposterior planes.  Strength was normal, as were reflexes.

A September 2011 VA treatment note indicated that a recent MRI showed a tear of the Veteran's left lateral meniscus.

The Veteran was afforded a VA examination in November 2011.  An earlier July 2011 diagnosis of a lateral meniscus was noted, as was a September 1992 diagnosis of a medial meniscal tear.  Her left knee symptoms were aggravated by sitting down onto a low seat, such as a car or sofa, and she had difficulty standing up from low seats.  She did not report having flare-ups.  Left knee flexion was 75 degrees, with pain beginning at that point.  Left knee extension ended at zero degrees.  There was no additional loss of range of motion after repetitive use testing, but there was additional functional loss such as less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  Muscle strength testing was normal.  Joint stability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had a left knee meniscal tear with frequent episodes of joint pain, but no joint effusion or locking.  The Veteran had difficulty driving her manual transmission car, climbing stairs, and walking for distances greater than a few hundred yards.  She was unable to squat and required pull up bars to get out of lower seating areas.  She avoided wearing shoes with heels and any garments that required knee flexion to put on and off. 

VA treatment notes dated in December 2011 indicated that the Veteran had a partial lateral and medial meniscectomy of the left knee.  They also reflect that the Veteran had full extension of the left knee, with flexion to 100 degrees.  She reported that her knee felt unstable.  

On review of the evidence, both lay and medical, the Board finds that a rating in excess of 10 percent for flexion of the left knee is not warranted for the rating period prior to November 17, 2014, and excluding any temporary total periods of convalescence.  In the May 2005, September 2010, and November 2011 VA examinations, the Veteran had greater than 60 degrees of flexion.  Even considering pain, flexion was, at worst, 75 degrees.  As flexion is not limited to 30 degrees, a higher rating in excess of 10 percent is not warranted under DC 5260.  

Nevertheless, resolving any reasonable doubt in the Veteran's favor and in consideration of this functional impairment, 38 C.F.R. § 4.59, and the holdings of Deluca and Mitchell, the Board finds that the Veteran is entitled to a 20 percent rating for limitation of flexion prior to November 17, 2014.  This rating takes into account the Veteran's left knee symptoms of swelling, stiffness, difficulty driving, difficulty climbing stairs, difficulty crossing her legs, difficulty dressing when it required bending her knee, difficulty sitting down in and standing up from low seats, and difficulty sitting, standing, and walking for prolonged periods.  The Board finds that these symptoms are analogous to the moderate knee disability contemplated by DC 5262, but do not constitute a more than moderate disability.  

A separate rating is not warranted for limitation of extension under DC 5261.  In the May 2005, September 2010, and November 2011 VA examinations, the Veteran had extension of less than five degrees.  Even considering pain, extension was, at worse, one degree, which does not even meet the criteria for a noncompensable rating under DC 5261.  Accordingly, the Board finds that a separate rating under DC 5261 is not warranted.  

Further, the Board finds that a separate rating is not warranted under DC 5257 for recurrent subluxation or lateral instability of the left knee.  The Veteran does not contend, nor does the record show, that she experiences subluxation.  Instead, the Veteran's complains of a feeling of instability or "buckling."  During the May 2005 VA examination, the Veteran reported that her knee buckled.  A June 2006 VA treatment note indicated that the Veteran had no gross instability of the left knee, and stability testing was negative.  In April 2009, the Veteran reported that her left knee buckled and she had fallen down steps when her knee buckled.  In December 2011, the Veteran reported that her knee felt unstable.

The Board finds that, while the Veteran is competent to report symptoms of her knee disability as she perceives them, the term "instability" can have multiple meanings, including instability in the normal plane of motion of the joint (i.e., weakness, buckling, giving way).  When describing her knee instability, the Veteran has stated that her knee "buckles."  DC 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's, and drawer tests, as well as varus and valgus stress testing. 

Upon review of the evidence of record, the Board finds that the objective medical evidence in this case shows that all ligamentous testing has been consistently normal.  A June 2006 VA treatment note indicated that the Veteran had no gross instability of the left knee, and stability testing was negative.  The November 2011 VA examination report indicates that all joint stability tests were normal.  These objective medical findings of a stable left knee outweigh the Veteran's lay assertions of "buckling" associated with the left knee; therefore, a separate rating based on instability of the left knee under DC 5257 is not warranted.  In summary, the Board finds that "buckling" is not equivalent to lateral instability and more closely resembles weakness in the knee which has already been compensated for.

However, the evidence supports a separate rating of 20 percent under DC 5258 from September 30, 2011, to December 28, 2011.  The record indicates that the Veteran had a torn meniscus with joint pain during this period.  See September 2011 VA treatment records and November 2011 VA examination report.  While the November 2011 VA examination report indicates that the Veteran did not have symptoms of locking or effusion, the Veteran complained of symptoms of swelling and locking during the September 2010 VA examination.  DC 5258 is applicable to meniscus tears, or dislocation of semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence supports the criteria for a 20 percent rating under DC 5258 from September 30, 2011, to December 28, 2011, which represents the maximum schedular rating under DC 5258.  

However, from December 28, 2011, the date of the Veteran's partial meniscectomy, a rating under DC 5258 is not warranted.
 
Additionally, a separate rating under DC 5259 for symptomatic removal of semilunar cartilage is not warranted at any point during the period on appeal.  

Under DC 5259, there are only two requirements for a compensable rating.  First, the meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second requirement of being "symptomatic" is broad enough to encompass all symptoms, including limitation of flexion and pain.  For this reason, the Board finds that a separate rating under DC 5259 is not warranted.  See 38 C.F.R. § 4.14.

The Board also considered the remaining diagnostic codes relating to the knees; however, the Board finds that they are not applicable to the Veteran's case.  Upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (DC 5256); impairment of the tibia and fibula (DC 5262); or genu recurvatum (DC 5263).  As such, the Board finds that a higher or separate rating for the left knee is not warranted under any of these Diagnostic Codes.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board grants a 20 percent rating, but no higher, for the Veteran's left knee disability prior to November 11, 2014 and a separate 20 percent rating for a left knee meniscus tear from September 30, 2011, to December 28, 2011.  As demonstrated above, these ratings contemplate any functional loss present in the left knee due to painful motion and flare-ups.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Increased Rating Claim for a Left Knee Disability
From January 1, 2016 - Analysis

After the RO's assignment of a temporary total rating for treatment necessitating convalescence for the Veteran's total left knee replacement from November 17, 2014, to January 1, 2016, it assigned a 30 percent rating thereafter under DC 5055.

DC 5055 provides criteria for rating knee disabilities that require knee replacement surgery.  Under those criteria, a 100 percent disability rating is assigned for one year following the surgery.  Thereafter, the disability is to be rated as being no less than 30 percent disabling, but may be assigned a higher disability rating on the basis of demonstrated residual weakness, pain, or loss of motion consistent with the criteria under DCs 5256, 5261, or 5262.  A 60 percent disability rating may also be assigned where the post-surgery evidence shows chronic residuals consisting of severe painful motion or weakness in the affected extremity.

With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, DC 5055.

The applicable evidence includes a June 2015 VA examination report.  During the examination, the Veteran reported experiencing flare-ups of the knee, but the VA examiner was unable to say if pain weakness, fatigability, or incoordination significantly limits functional ability with flare-ups as she was not examined during a flare-up.  She continued to have post-surgical pain from the left knee replacement.  Flexion of the left knee was 105 degrees and extension was zero degrees.  The Veteran was unable to do deep knee bends or pick anything up from the floor.  Pain was noted on flexion and caused functional loss.   There was evidence of pain with weight bearing and localized tenderness on palpation of the left knee.  The Veteran missed an estimated 10 days of work six months prior to her left knee replacement surgery.  Left knee muscle strength was decreased on forward flexion.  There was no muscle atrophy or ankylosis.  Joint stability tests were normal, and there was no history of recurrent subluxation or lateral instability noted.  The Veteran had a history of a meniscus condition with frequent episodes of joint pain and effusion.  Prior to surgery, the Veteran's left knee became swollen every one to two months for several days at a time.  However, there had been no edema since the November 2014 surgery.  The VA examiner stated that the Veteran was having normal expected knee discomfort post-surgery that was improving and would likely be resolved in six to eight months.  The Veteran missed three months from work after the November 2014 total knee replacement.  The VA examiner opined that the Veteran's left knee disability did not have a current functional impact.

According to a November 2015 VA treatment record, the Veteran's left knee ached when she walked and became stiff with prolonged sitting.  Seated range of motion was zero to 107 degrees.  Strength was normal.  

The Veteran submitted a Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) in July 2016.  The evaluating physician stated that the Veteran experienced constant left knee pain of moderate to severe intensity.  The left knee disability symptoms were aggravated by ascending stairs, descending stairs, movement, standing, walking, bending, and sitting.  She experienced symptoms of limping, locking, popping, weakness, spasms, and swelling.  The Veteran reported experiencing flare-ups that were characterized by pain, aching, and throbbing.  These flare-ups were not aggravated by a specific activity.  Range of left knee motion was to 117 degrees.  The physician noted that she had some atrophy over the left calf muscle and the left quad muscle looked lightly less muscular than the right.  No repetitive-use testing was performed.   Muscle strength was normal and there was no ankylosis.  There was no history of recurrent subluxation, recurrent effusion, or lateral instability.  The physician stated that the Veteran did not have a meniscus condition.  She opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion after the November 2014 total knee replacement.  

The Veteran was afforded a VA compensation examination in February 2017.  The Veteran reported that her left knee ached at rest, and she had a sharp pain on the lateral aspect when navigating steps.  Her stability was good.  She did not report flare-ups.  The Veteran's left knee range of motion was zero to 105 degrees.  There was no objective evidence of pain on range of motion or with weight bearing during the examination.  There was no additional functional loss or range of motion after three repetitions.  Muscle strength was normal and there was no muscle atrophy.  There was no ankylosis, instability, subluxation, or effusion.  There was no evidence of a meniscus condition.  The VA examiner stated that the Veteran had no residuals of the November 2014 total knee replacement.  The VA examiner stated that the Veteran's left knee disability did not prevent her from doing administrative work.  He stated that the Veteran had minimum pain, good stability, and 105 degrees of flexion, and concluded that this was a successful knee replacement.

Upon review of all the evidence of record, the Board finds that, for the rating period beginning January 1, 2016, the evidence weighs against the assignment of a rating in excess of 30 percent for the Veteran's left knee disability, status-post knee replacement.  While the Veteran has reported symptoms of locking, popping, weakness, pain, spasms, and swelling, as well as functional impairment such as difficulty climbing stairs, these symptoms would not result in a higher rating than the currently assigned 30 percent rating under any available knee codes.  A 30 percent rating is maximum schedular rating available for limitation of flexion of the knee, and extension is not shown to be limited to 30 degrees even following repetitive motion or during a flare-up.  Further, there is no evidence of ankylosis of the left knee, malunion of the tibia and fibula, or nonunion of the tibia and fibula.  Despite the July 2016 physician's description of the Veteran's residuals as intermediate, the Veteran's clinical findings do not support the criteria for an intermediate (between 30 and 60 percent) rating if rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  

Additionally, for the same reasons discussed above, the Board finds that the evidence for the period beginning January 1, 2016, does not reflect chronic left knee residuals consisting of severe painful motion or weakness.  The Board finds the February 2017 VA examiner's characterization of the Veteran's left knee pain as minimal to be highly probative in determining the relative severity of her pain for rating purposes because it aligns with the clinical findings.  Significantly, no medical provider has described the Veteran's left knee symptoms of pain, status post knee replacement, as severe in nature.   

As stated above, the rating criteria for total knee replacements specifically contemplate pain and weakness and examiners have consistently found no weakness and no additional limitation of function due to pain.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so severely disabling as to actually or effectively limit range of left knee motion to such an extent as to warrant assignment of a higher rating.  Deluca; 38 C.F.R. §§ 4.40, 4.45.  

Accordingly, the Board finds that the 30 percent rating currently assigned is appropriate, and as such, a rating in excess of 30 percent is not warranted for the left knee disability for the rating period beginning January 1, 2016. 

In deciding this claim, the Board considered the Veteran's lay statements.  The Veteran is competent to report her own observations with regard to the observable symptoms of her left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent she asserts that her pain, weakness, or instability are more severe than shown during the examinations, her statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions. 


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders "noted" at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as "noted," and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304.

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.
In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In short, the effect of 38 U.S.C.A. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

The Veteran's diagnoses of uterine fibroids and cysts are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the present claim for service connection for a uterine condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Residuals of a Hysterectomy - Analysis

The Veteran contends that the post-service hysterectomy she underwent is etiologically related to the gynecological issues she had during service.  

Initially, the Board finds that the medical evidence demonstrates that the Veteran had a hysterectomy in July 2002 and has had residuals of the hysterectomy during the pendency of the appeal.  See July 2002 VA operative report and April 2009 statement.  A current disability has thus been established.

Next, the Board notes that the Veteran had two cesarean sections, an ovarian cyst removed, a tubiligation, and an abdominal plasty prior to service.  See February 1992 Report of Medical History.  However, no current residuals from these prior conditions and treatments were "noted" in the Veteran's entrance examination.  Thus, she is presumed to have been sound upon entrance to active service.  In addition, there is no clear and unmistakable evidence that any gynecologic conditions existed prior to the Veteran's entrance to service.  

Next, the Board notes that the Veteran's service treatment records document numerous diagnoses of, and treatment for, gynecological conditions during service.  In August 1992, the Veteran was diagnosed with endometriosis.  In September 1992, the Veteran had a colposcopy and biopsy of the cervix, vagina, or vulva, after an abnormal pap smear.  A September 1992 pelvic ultrasound report indicated that the Veteran's uterus and ovaries appeared normal, and there were no abnormal masses.  An October 1992 service treatment record indicated that the Veteran had uterine fibroids with significant pelvic pain.  The Veteran had a diagnostic laparoscopy in November 1992 to diagnose the etiology of her chronic pelvic pain.  The postoperative diagnoses were status post bilateral tubal ligation and left simple ovarian cyst.  A February 1993 hysterosalpingogram indicated that the Veteran's uterus had a satisfactory appearance.  No spillage was seen.  There was filing of the pelvic lymphatics.  A May 1993 service treatment record indicated that the Veteran had a right tubal reanastamosis, a left distal salpingectomy with fimbriectomy, lysis of bilateral peritubal and adnexal adhesions, an incidental appendectomy, and a laparotomy with transection of rectus muscle bellies.  A June 1993 service treatment record indicated that the Veteran had a May 1993 right tube reanastomosis and the left tube was excised secondary to a lack of adaptive length for fix.  She was noted to be status-post unilateral reconstruction, well-healed.
A post-service, July 2002 hysterectomy operative report indicates that the Veteran's uterus contained a fibroid and small paratubal cyst.

Turning to the question of etiology, the Veteran was afforded a VA examination in September 2010.  The VA examiner noted that she had progressively heavy menses during her time in service.  She was chronically anemic.  The VA examiner stated that the Veteran had a hysterectomy for menorrhagia that is hard to specifically connect to service.  Her hysterectomy specimen records showed two small intramural fibroids and one three centimeter fibroid that was described in the operative note as being pedunculated and removed from the posterior aspect of the uterus.  She opined that these fibroids having no intracavity involvement are unlikely to have had any bearing on her menorrhagia.  She stated that without her service treatment records she could not confirm if the Veteran was anemic at that time.  If she were anemic, the VA examiner stated that she might have an underlying bleeding disorder.  She stated that the paratubal cyst had no bearing on bleeding and was a benign incidental finding and would not be able to be confirmed as having dated back to her period of service.  The Board notes that the VA examiner did not review the claims file.  As a result, the VA examiner relied on an inaccurate medical history in making her opinion.  Importantly, the Veteran was treated for anemia during service.  See February 1993 service treatment records.  The Board also notes that the VA examiner did not discuss all of the Veteran's numerous gynecological treatments and complaints during service.  For these reasons, the Board finds that this opinion is inadequate to decide the claim and ultimately has little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinion based upon an inaccurate factual premise has no probative value).

An addendum medical opinion was obtained in October 2014.  The VA examiner opined that the Veteran's uterine fibroids, uterine cysts, and paratubal cyst were less likely as not related to service.  The examiner gave a brief history of the Veteran's gynecological treatments and noted that the Veteran had a tubal libation reversal in 1993.  She explained that medical evidence indicates that uterine fibroids and cysts are noncancerous growths of the uterus that often appear during childbearing years and are not associated with an increased risk of uterine cancer.  She stated that paratubal cysts are common findings and rarely caused symptoms.  She concluded that the medical evidence and medical history do not indicate the onset of the claimed conditions during military service or secondary to a hysterectomy.  The Board finds that this opinion is inadequate, as the VA examiner did not thoroughly discuss the Veteran numerous gynecological treatments and complaints during service and explain why or why not they relate to the current disability.  In addition, the VA examiner focused on the fact that fibroids and cysts are noncancerous growths not associated with a greater risk of uterine cancer.  However, the Veteran is not claiming service connection for uterine cancer.  Furthermore, the VA examiner's opinion that the Veteran's uterine cysts were not secondary to a hysterectomy is the reverse of the nexus question posed by this case.  For these reasons, the Board finds that this opinion has no probative value.  

The VA obtained an additional medical opinion in October 2015.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The examiner explained that the Veteran is documented to have had gynecological problems prior to military service on her enlistment examination, including an ovarian cyst and two cesarean sections.  She stated that the Veteran's one laparoscopy during service is not known to contribute to uterine fibroids and noted that uterine fibroids take time to develop.  The VA examiner further noted that the Veteran's hysterectomy took place eight years after service and was likely a result of uterine fibroids growing.  However, she opined that "this brief time in service and one laparoscopy did not contribute toward the fibroids/hysterectomy."  The Board finds deficiencies in his nexus opinion as well.  While the VA examiner stated that the Veteran's one laparoscopy during service did not contribute to uterine fibroids and that uterine fibroids take time to develop, she did not give an adequate explanation for why she believed the uterine fibroids did not begin developing during service, especially in light of the uterine fibroids diagnosed in the October 1992 service treatment record.  Furthermore, the examiner failed to discuss the Veteran's numerous other gynecological problems during service and whether or not they contributed towards, or resulted in, the post-service hysterectomy.  Finally, the Board notes that this opinion is internally inconsistent, as the VA examiner stated that "uterine fibroids take time to develop," while also noting that the hysterectomy took place eight years after service and was likely a result of uterine fibroids growing.  The October 2015 opinion is not only inadequate, but also of little probative value.

The Board has conducted a thorough review of the Veteran's claims file, and finds that, at the very least, the evidence is in equipoise as to whether the gynecologic conditions she incurred during active service are related to her current gynecologic disability.  As reflected above, the record contains multiple opinions.  There are unfavorable opinions of record (September 2010 and October 2014); however, as determined above, the Board finds the rationale for those opinions to be deficient in many respects primarily due to the lack of a complete review of pertinent medical evidence.  

To the contrary, the record also contains favorable evidence.  The October 2015 VA examiner opined that the Veteran's hysterectomy is likely a result of growing uterine fibroids, and the October 1992 service treatment record documents uterine fibroids during service.  In other words, this evidence is persuasive in finding that that the initial manifestations of the Veteran's current gynecologic disability occurred during active service.  

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a hysterectomy have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

An initial 10 percent rating, but no higher, for a painful left knee scar is granted, subject to the laws and regulations governing payment of monetary benefits.

Prior to November 17, 2014, a rating of 20 percent, but no higher, for limitation of flexion of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

From September 30, 2011, to December 28, 2011, a separate rating of 20 percent, but no higher, for a left knee meniscus tear is granted, subject to the laws and regulations governing payment of monetary benefits.

From January 1, 2016, a rating in excess of 30 percent for left knee disability, status-post knee replacement, is denied.  

Service connection for residuals of a hysterectomy is granted.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


